DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.

Election/Restrictions
Claims 13-15 and 18 are rejoined as these claims require all the features of allowable claim 11.

Response to Amendment
Applicant’s amendment of 01/08/2021 places the Application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Chris Bond on 01/22/2021.
The application has been amended as follows: 
Canceled claims 19-27.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Brehm et al. (US 2012/0298163) in view of Moczygemba et al. (US 2013/0213448) is the closest prior art.
Brehm discloses a thermoelectric power generation device in Figures 12-13 comprising: 
a duct (inner tube 7) in which a first fluid flows ([61] and [78]);
a first power generation module (upper TE active materials 5) and a second power generation module (lower TE active materials 5) which are in contact with opposed outside surfaces of the duct (inner tube 7) respectively and each of which includes therein a thermoelectric power generation element (Figures 11-13 and [76]-[77], TE materials are on both main opposite outside surfaces of inner tube 7);
a first outside plate (upper part 18 of outer tube 8) and a second outside plate (lower part 19 of outer tube 8) each of which is in contact with an outside surface of a corresponding one of the first power generation module (5) and the second power generation module (5) on its opposite side from the duct (7) (Figures 4-5, 12-13 and [69]), wherein each of the first outside plate (upper part 18 of outer tube 8) and the second outside plate (lower part 19 of outer tube 8) having end portions (portions bonded at joint seam 21) ([69], [71] and [73] and Figure 12-13), the end portions of the first outside plate (18) being in contact with and overlapping the end portions of the second outside plate (19) ([69], [71] and [73] and Figure 12-13),
wherein the overlapping end portions of the first outside plate (18) and the second outside plate (19) are respectively bonded (bonded at joint seam 21) ([69], [71] and [73] and Figure 12-13); and
outside fins (profile 20) each of which is provided on an outside surface of a corresponding one of the first outside plate (top section of outer tube 8) and the second outside plate (bottom section of outer tube 8) on its opposite sides from a corresponding one of the first power generation module (5) and the second power generation module (5) (Figures 12-13 and [68]), wherein:
a second fluid having a higher temperature than the first fluid flows in contact with the outside fins (20) ([61], [68], [79], and [12], inner first fluid can be a coolant and outer second fluid can be a hot exhaust gas such that the temperature of the second fluid is higher than the first fluid);
a region of each of the first power generation module (upper 5) and the second power generation module (lower 5), and a region of the duct (7), which are opposed to each other, apply pressure to and are in contact with each other (Figures 12-13);
a region of each of the first power generation module (upper 5) and the second power generation module (lower 5) and a corresponding one of the first outside plate (upper part 18 of outer tube 8) and the second outside plate (lower part 19 of outer tube 8), which are opposed to each other, apply pressure to and are in contact with each other (Figures 12-13); and
the duct (7) is formed from a material having a coefficient of thermal expansion larger than the first outside plate (upper part 18 of outer tube 8) and the second outside plate (lower part 19 of outer tube 8) (As discussed in [12], inner first fluid can be a coolant and outer second fluid can be a hot exhaust gas such that the temperature of the second fluid is higher than the first fluid. Further, in [66], the inner tube duct 7, which is of a lower temperature, can be aluminum or copper and outer tube 8, including first and second plates 18 and 19, which is of a higher temperature can be stainless steel.).
Regarding the limitations recited in claim 11 which are directed to the method of making the thermoelectric device (e.g. overlapping portions being welded together) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Both end portions of the first outside plate (18) and both end portions of the second outside plate (19) are respectively bonded to each other with a joint seam 21 ([69], [71] and [73] and Figure 12-13). Therefore, the structure of the end portions of the first and second outside plates of Brehm are the same as the claimed end portions and the claim is unpatentable even though the end portions of Brehm may have been joined by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
	Brehm does not disclose that the thermoelectric power generation device further comprises inclusions that are provided respectively: between the first power generation module and the duct; between the second power generation module and the duct; between the first power generation module and the first outside plate; and between the second power generation module and the second outside plate, wherein each of the inclusions is formed from a material having a coefficient of thermal expansion larger than the first outside plate and the second outside plate.
	Moczygemba discloses a thermoelectric device in Figures 3A-B comprising inclusions (thermal interface 320, which is a graphite pad) that are provided  between the thermoelectric power generation module (330) and the hot and cold sources ([27] and [35]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add inclusions to the device of Brehm that are provided respectively: between the first power generation module and the duct; between the second power generation module and the duct; between the first power generation module and the first outside plate; and between the second power generation module and the second outside plate, wherein each of the inclusions is formed from a material having a coefficient of thermal expansion larger than the first outside plate and the second outside plate of Brehm, as taught by Moczygemba, because the inclusions form a thermal interface material which facilitates thermal contact and reduces thermal resistance at the hot and cold interfaces of the thermoelectric device (Moczygemba, [35]).
The materials of the duct, the first and second outside plates and the inclusions of modified Brehm are the same as the materials used in the instant specification and they will necessarily display the claimed properties including the claimed relationships between the coefficients of thermal expansion. Specifically, the duct (7) of Brehm and the instant specification is made of aluminum or copper (Brehm, [66] and instant specification, [15] and claim 17), the first and second outside plates of Brehm and the instant specification are made of stainless steel (Brehm, [66] and instant specification, [15]) and the inclusions of modified Brehm and the instant specification are made of a graphite sheet (Moczygemba, [35], thermal interface 320 is a graphite pad and instant specification, [38]-[39] and claim 12).
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.
In order for the first and second outside plates to be in contact with each other, it is necessary to enhance the rigidity of the fins in the direction in which the outside plates couple to each other (i.e., in the overlapping direction). As such, the thermoelectric generation device of the instant application includes outside fin assemblies having a plurality of wave portions, with the plurality of wave portions of each of the outside fins overlapping the plurality of wave portions of another of the outside fins, where the overlapping direction of the outside fins is in a direction perpendicular to the longitudinal axis of the duct. As described in paragraphs [0023]-[0026] of the specification each of the outside fins has a high rigidity to resist expansion and contraction, where the high rigidity of the outside fins is in the overlapping direction of the outside fins; and the end portions overlap in the overlapping direction of the outside fins to resist bending stress. Thus, neither Brehm nor Moczygemba teach or suggest that “each of the outside fins is constructed of an assembly having a plurality of wave portions, the plurality of wave portions of each of the outside fins overlapping the plurality of wave portions of another of the outside fins, an overlapping direction of the outside fins being in a direction perpendicular to the longitudinal axis of the duct; each of the outside fins has a high rigidity to resist expansion and contraction, the high rigidity of the outside fins being in the overlapping direction of the outside fins; and the end portions overlap in the overlapping direction of the outside fins to resist bending stress” as required by the amended claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GOLAM MOWLA/Primary Examiner, Art Unit 1721